
	
		I
		112th CONGRESS
		1st Session
		H. R. 3366
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2011
			Mr. Sam Johnson of
			 Texas (for himself and Mr.
			 Neal) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to clarify
		  that bonus depreciation is not a cost allocated to a contract under the
		  percentage of completion method for long-term contracts.
	
	
		1.Clarification that bonus
			 depreciation is not a cost allocated to a contract under the percentage of
			 completion method for long-term contracts
			(a)In
			 generalClause (ii) of
			 section 460(c)(6)(B) of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 2011 and inserting 2013, and
				(2)by striking
			 2012 and inserting 2014.
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after December 31,
			 2010.
			
